DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 12/9/2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment/submission filed on 12/9/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 12/9/2021 has been entered. 
Claims 60-63 and 65-70 remain pending.
Claims 71-87 are new and now also pending. 

Claim Objections
Claims 60, 61, 66, 71, 76, 80, 81, and 83 are objected to because of the following informalities:  
-Claim 60, line 8, “theplurality” should instead be “the plurality”.  
-Claim 60, line 11, “stopstructures” should instead be “stop structures”.

-Claim 71, line 11, “stopstructures” should instead be “stop structures”.
-Claim 81, line 3, “asubstantially” should instead be “a substantially”.
-Claim 81, line 12, “stopstructures” should instead be “stop structures”.
-Claim 81, line 19, “an inner diameter” should instead be “the inner diameter”.
-Claim 81, line 17, “theplurality” should instead be “the plurality”.  
-Claim 61, line 2 “witheach” should be “with each”.
-Claim 66, line 4, “thecap” should be “the cap”.
-Claim 76, line 4, “thecap” should be “the cap”.
-Claim 80, line 2, “structures. 60.” should just be “structures.”
-Claim 83, line 4, “thecap” should be “the cap”.
-note given the multiplicity of minor clerical/typographical errors, it is requested that Applicant review the claims in their entirety for an errors that were omitted above.
  Appropriate correction is required.

Double Patenting
Claims 65 and 66 are objected to under 37 CFR 1.75 as being a substantial duplicates of each other. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 75 and 76 are objected to under 37 CFR 1.75 as being a substantial duplicates of each other. When two claims in an application are duplicates or else are 
Claims 82 and 83 are objected to under 37 CFR 1.75 as being a substantial duplicates of each other. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-63 and 65-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Regarding Claim 60, lines 6-9 recite “one or more elastically deformable retaining structure arranged to have a stop structure to engage a bottom of a closure below the holding feature to vertically suspend and substantially frictionlessly retain one of the plurality of closures by a holding feature” however, this limitation constitutes new matter as there is not sufficient support for as to how the closure is retained “substantially frictionlessly” in the Applicant’s original disclosure such that one could reasonably conclude that Applicant had possession of the claimed invention including such a limitation. Further, this also renders such a limitation indefinite as it is unclear as to what “substantially frictionlessly” is intending to encompass as the specification does not provide sufficient support for one to readily obtain a definite scope of such a phrase (note the 112(b) rejections below). Note that Claims 71 and 81 also recite similar limitations including retaining “substantially frictionlessly” and therefore these limitations also constitute new matter. It must also be noted that in order to retain the closures as disclosed with the “spring-loaded retaining structure”, some amount of friction must be present between the closure surface and the surface of the “retaining structure 102” engaged therewith. 
Even further regarding these limitations as outlined above, there does not appear to be support for a “closure retaining structure” which can BOTH “have a stop structure to engage a bottom of a closure below the holding feature” (see Figure 7B) AND “retain one of the plurality of closures by a holding feature of a cap” (Figure 7A). As described in Page 16 (Paras. 0072-0073 (spec filed 4/11/2018)) of the specification, these features/functions are carried out in different embodiments of closure nests and are not described as used in combination in one closure nest. Therefore, these limitations 
Claims 61-63, 65-70, 72-80, and 82-87 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims include the unsupported limitations outlined above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-63 and 65-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 60, 71, and 81, each claim recites “a generally cylindrical cap” and “a substantially planar support structure”. This limitation renders the claim indefinite as it is unclear as to what the Applicant is attempting to encompass by the phrases “generally cylindrical” and “substantially planar” and specifically, the terms “generally” and “substantially” render the scope of such limitations indefinite as it would appear that variations from “cylindrical” and “planar” are attempting to be claimed but it is unclear to what extent such variations are attempting to be encompassed by the terms “generally” and “substantially”. Further the specification does not clarify what such phrases are attempting to encompass.
Regarding Claim 60, lines 3-8 recite “the closure nest comprising a substantially planar support structure and a plurality of closure retaining structures attached to the support structure, each of the plurality of closure retaining structures comprising an opening and one or more elastically deformable retaining structure arranged to have a stop structure to engage a bottom of a closure below the holding feature to vertically suspend”. This limitation renders the claim indefinite as it is unclear as to how the “planar support structure” and “closure retaining structures” are defined as separate structures but yet “each of the plurality of closure retaining structures comprising an opening” as in view of the specification, the “opening” is defined in the support structure (i.e. shown in Figures 7A-8). Therefore, this raises doubt as to what is the scope of the term “closure retaining structures” and what these “closure retaining structures” are intending to encompass (i.e. are the structures intending to encompass portions of the support structure?). Further, without further reference as to what the “opening” is referring to (i.e. what the opening is formed in or by), this limitation can also be viewed as ambiguous. Even further, the claim continues to state “stop structure to engage a bottom of a closure below the holding feature to vertically suspend and substantially frictionlessly retain one of the plurality of closures by a holding feature”. This renders the claim further indefinite as it is unclear as to how the stop structure can engage a bottom of the closure and retain the closures by a holding feature (note the 112(a) rejections above). Claims 71 and 81 also recite similar limitations and therefore are rendered indefinite for the same reasons as outlined above. 
Further regarding Claim 60, line 9 recites “a holding feature”. This renders the claim indefinite as it is unclear as to whether or not this is referring to the previously defined “a radially extending holding feature” and “the holding feature” or if it is referring to a separate holding feature. Claim 71 also recites a similar limitation and therefore is rendered indefinite for the same reasons as outlined above. Specifically, Claim 71 recites “a radially extending exterior holding feature”, “a closure holding feature” and “a holding feature of a cap” and it is unclear if these are referring to the same holding features or separate holding features.
Even further regarding Claim 60, line 10 recites “the closure nest opening”, however, this is unclear as to whether or not this is referring to the “opening” of the opening in “each of the plurality of closure retaining structures” or if this referring to a separate opening. Therefore, it can be concluded that “the closure nest opening” lacks antecedent basis within the claim as it is unclear if this is referring to the one of the openings as previously defined. Claim 71 also recites a similar limitation and therefore is rendered indefinite for the same reasons as outlined above.
Again regarding Claim 60, line 11 recites “the annular arrangement of one or more stopstructures”. First, “the annular arrangement” lacks antecedent basis within the claim and therefore renders the claim indefinite. Even further, it is unclear if “one or more stopstructures” is referring to the previously defined “stop structure” or a completely different structure. Claim 71 also recites a similar limitation and therefore is rendered indefinite for the same reasons as outlined above.
Regarding Claim 81, lines 8-9 recites “the elastically deformable retaining structures”. This limitation renders the claim indefinite as the limitation lacks antecedent basis within the claim. Further, lines 9-10 subsequently recite “one or more elastically deformable retaining structures” which renders the claim further unclear. This is because if “each of the plurality of closure retaining structures… allow the closure to be forced from the closure retaining structure by deforming the elastically deformable retaining structures”, it would appear that each closure retaining structure comprises more than one elastically deformable retaining structure, however, it is unclear if this is what Applicant is attempting to encompass. In conclusion it is unclear if Applicant is attempting to claim that each “closure retaining structure” comprises multiple or “one or more” elastically deformable retaining structures.
Further regarding Claim 81, lines 15-16 recite “a stop structure to engage a bottom of a closure below the holding feature to vertically suspend”, however, this limitation renders the claim further indefinite as it is unclear as to whether or not “a stop structure” is referring to a structure of the “one or more stop structures” or a different stop structure. Note the 112(a) rejections above.
Regarding Claim 61, lines 1-2 recite “the support structure associated witheach of the plurality of closure retaining structures”. This limitation renders the claim indefinite as there is only one planar support structure defined in Claim 60. Claim 72 recites a similar limitation and therefore is rendered indefinite for the same reasoning. 
Regarding Claim 62, line 2 recites “an arrangement of one or more of the stop structures”. This renders the claim indefinite as it is unclear if this is referring to the same “the annular arrangement” as defined in Claim 60. Claim 73 recites a similar limitation and therefore is rendered indefinite for the same reasoning.
Similarly, Claim 63 recites “the arrangement of one or more stop structures includes an annular arrangement”. It is unclear as to whether “the arrangement” and “annular arrangement” are attempting to refer to the previously defined “annular arrangement” and further whether or not the same stop structures are being referred to. Claim 74 recites a similar limitation and therefore is rendered indefinite for the same reasoning.
Regarding Claims 65, 66, 75, 76, 82 and 83, the claims recite “without substantial deformation”, however, it is unclear as to what “substantial deformation” is referring to and how much “deformation” the term “substantial” is referring to. The specification does not provide further clarity for such a limitation and therefore this limitation renders the respective claims indefinite. 
Regarding Claim 69, the claim recites “the closure retaining structures are flexible retaining structures”. This limitation renders the claim indefinite as, in view of the previous comments, it is unclear as to what is the intended scope of “the closure retaining structures” as Claim 60 includes the structures including an “opening” and therefore this raises doubt with this specific claim as it would appear the “flexible retaining structures” are referring to the “one or more elastically deformable retaining structure” and not the “closure retaining structure”, however, this is not clear. Claims 79 and 86 recite similar limitations and therefore are rendered indefinite for the same reasoning.
Claims 67, 68, 70, 77, 78, 80, 84, 85, and 87 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 60-63 and 65-87 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hill (US PGPUB 2011/0192756).

Regarding Claim 60, Hill discloses a closure nest (10; Figures 3A-4)  for releasably retaining a plurality of pharmaceutical container closures (28) wherein the nest (10) is capable of retaining closures comprises a stopper retained within a generally cylindrical cap having a radially extending exterior holding feature (see “NOTE” below), the closure nest (10) comprising:
a substantially planar support structure (web 13; Figure 3a) and a plurality of closure retaining structures (nesting units 12; see Figure 4) attached to the support structure (web 13), each of the plurality of closure retaining structures (12) comprising an opening (14b; note the 112 rejections; further note that the “opening” is readily going to be defined by an inner edge of 26) and one or more elastically deformable retaining structures (hollow body 14 including retention members 24, 26; note both 24 and 26 are disclosed as comprising “circumferentially spaced bumps” described in Paras. 0024, 0026 wherein each bump can also be viewed as a retaining structure; further note Para. 0030 discloses the elastic composition of such features) arranged to have a stop structure (24) to engage a bottom of the closure below the holding feature (see “NOTE” below) to vertically suspend and substantially frictionlessly (note 112 rejections) retain one of the plurality of closures (28) by a holding feature of a cap of the retained closure (see “NOTE” below) without the nest contacting a stopper of the retained closure (see “NOTE” below), wherein the closure nest opening (14b defined at the inner edge of 26; see “Annotated View of Figure 4” below) has a largest dimension smaller than an inner diameter of an annular arrangement of one or more stop structures (ribs/ bumps of 24, 26; see “Annotated View of Figure 4” below; see the inner diameter defined by the edges of member 24; note Figures 3A-3B clearly show the annular arrangements; Paragraphs 0024-0025 describe annular stop structures; also note the alternative 103 rejection below).
NOTE: although the nest (10) of Hill is disclosed as retaining pistons “28”, the structure of the nest is clearly capable of retaining a closure comprising a stopper, a cap, and a holding feature above and extending radially outward relative to the cap as recited in the claim and wherein the nest/retaining features can vertically suspend and  substantially frictionlessly retain such closures by the holding feature of such caps of the retained closure without the nest contacting a stopper of the retained closure. Further it must be noted that this limitation could be met by any structure as it is a functional limitation and does not require that the closure be retained when the retaining feature engages the container.  Note it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    571
    676
    media_image1.png
    Greyscale

Annotated View of Figure 4

Regarding Claim 61, Hill discloses the support structure (13) associated with each of the plurality of closure retaining structures (12) comprises the closure nest opening (14b; see Figure 4) through the support structure (13) arranged to allow access through the support structure to an external top surface of the cap of the corresponding retained closure to thereby allow the closure to be forced from the closure retaining structure (12) by deforming the elastically deformable retaining structures (12) without contacting the stopper (note that given the elastic structure disclosed in Para. 0030 it can be reasonably assumed that the nest units/retaining structures 12 are clearly capable of deforming to an extent to allow the closure to be forced from the nest).

Regarding Claim 62, Hill discloses each of the plurality of closure retaining structures (12) comprises an arrangement of one or more of the stop structures (retention members 24, 26) sized and arranged to engage with a portion of the external top surface of the retained cap (note that the closure structure is not being claimed as part of the nest and therefore, the retention members 26 are clearly capable of being stop structures to engage a top surface of a cap that is used; again note the 112 rejections above as it is unclear as to what stop structures are being referred to).

Regarding Claim 63, Hill discloses the arrangement of one or more stop structures (24, 26) includes an annular arrangement having an inner diameter, the stop structures (24, 26) sized and arranged to engage with a concentrically corresponding annular portion of the external top surface of the cap of the retained closure (see Para. 0025 which discloses the annular arraignment; note that other than the annular arrangement, the remaining features of the claim are merely functional and the retention features/stop structures 24, 26 are clearly able to engage a cap as claimed).


Regarding Claims 65 and 66, Hill discloses the one or more elastically deformable retaining structures (hollow body 14 including retention members 24, 26) are arranged to disengage by elastic deformation from the holding feature without substantial deformation of the support structure (13) when pressure is applied on the cap of the closure through the closure nest opening (14b; again it is noted that the manner in which the nest is arranged is clearly capable of performing the function as claimed).


Regarding Claim 67, Hill discloses the plurality of closure retaining structures (12) each comprising the one or more elastically deformable retaining structure (14, 24, 26) are monolithically integrated with the planar support structure (13; as shown; see Paras. 0022, 0024, 0025 and 0036).

Regarding Claim 68, Hill discloses the support structure (13) is a polymeric support structure (13; Para. 0030).

Regarding Claim 69, Hill discloses the closure retaining structures (12) are flexible retaining structures (12; see Para. 0030 which mentions the nest can be “semi-rigid” and elastic and therefore must exhibit an amount of flexibility).

Regarding Claim 70, Hill discloses the flexible retaining structures (12) are polymeric structures (12; see Para. 0030).

Regarding Claim 71, Hill discloses a closure nest (10; Figures 3A-4)  for releasably retaining a plurality of pharmaceutical container closures (28) wherein the nest (10) is capable of retaining closures comprises a stopper retained within a generally cylindrical cap having a radially extending exterior holding feature (see “NOTE” below), the closure nest (10) comprising:
a substantially planar support structure (web 13; Figure 3a) and a plurality of closure retaining structures (nesting units 12; see Figure 4) attached to the support structure (web 13), each of the plurality of closure retaining structures (12) comprising an opening (14b; note the 112 rejections; further note that the “opening” is readily going to be defined by an inner edge of 26) and one or more elastically deformable retaining structures (hollow body 14 including retention members 24, 26; note both 24 and 26 are disclosed as comprising “circumferentially spaced bumps” described in Paras. 0024, 0026 wherein each bump can also be viewed as a retaining structure; further note Para. 0030 discloses the elastic composition of such features) arranged to have a stop structure (24) to engage a bottom of the closure (see “NOTE” below) to vertically suspend and substantially frictionlessly (note 112 rejections) retain one of the plurality of closures (28) by a holding feature of a cap of the retained closure (see “NOTE” below) without the nest contacting a stopper of the retained closure (see “NOTE” below), wherein the closure nest opening (14b defined at the inner edge of 26; see “Annotated View of Figure 4” above) has a largest dimension smaller than an inner diameter of an annular arrangement of one or more stop structures (ribs/ bumps of 24, 26; see “Annotated View of Figure 4” above; see the inner diameter defined by the edges of member 24; note Figures 3A-3B clearly show the annular arrangements; Paragraphs 0024-0025 describe annular stop structures; also note the alternative 103 rejection below).
NOTE: although the nest (10) of Hill is disclosed as retaining pistons “28”, the structure of the nest is clearly capable of retaining a closure comprising a stopper, a cap, and a holding feature above and extending radially outward relative to the cap as recited in the claim and wherein the nest/retaining features can vertically suspend and  substantially frictionlessly retain such closures by the holding feature of such caps of the retained closure without the nest contacting a stopper of the retained closure. Further it must be noted that this limitation could be met by any structure as it is a functional limitation and does not require that the closure be retained when the retaining feature engages the container.  Note it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 72, Hill discloses the support structure (13) associated with each of the plurality of closure retaining structures (12) comprises the closure nest opening (14b; see Figure 4) through the support structure (13) arranged to allow access through the support structure to an external top surface of the cap of the corresponding retained closure to thereby allow the closure to be forced from the closure retaining structure (12) by deforming the elastically deformable retaining structures (12) without contacting the stopper (note that given the elastic structure disclosed in Para. 0030 it can be reasonably assumed that the nest units/retaining structures 12 are clearly capable of deforming to an extent to allow the closure to be forced from the nest).

Regarding Claim 73, Hill discloses each of the plurality of closure retaining structures (12) comprises an arrangement of one or more of the stop structures (retention members 24, 26) sized and arranged to engage with a portion of the external top surface of the retained cap (note that the closure structure is not being claimed as part of the nest and therefore, the retention members 26 are clearly capable of being stop structures to engage a top surface of a cap that is used; again note the 112 rejections above as it is unclear as to what stop structures are being referred to).

Regarding Claim 74, Hill discloses the arrangement of one or more stop structures (24, 26) includes an annular arrangement having an inner diameter, the stop structures (24, 26) sized and arranged to engage with a concentrically corresponding annular portion of the external top surface of the cap of the retained closure (see Para. 0025 which discloses the annular arraignment; note that other than the annular arrangement, the remaining features of the claim are merely functional and the retention features/stop structures 24, 26 are clearly able to engage a cap as claimed).

Regarding Claims 75 and 76, Hill discloses the one or more elastically deformable retaining structures (hollow body 14 including retention members 24, 26) are arranged to disengage by elastic deformation from the holding feature without substantial deformation of the support structure (13) when pressure is applied on the cap of the closure through the closure nest opening (14b; again it is noted that the manner in which the nest is arranged is clearly capable of performing the function as claimed).

Regarding Claim 77, Hill discloses the plurality of closure retaining structures (12) each comprising the one or more elastically deformable retaining structure (14, 24, 26) are monolithically integrated with the planar support structure (13; as shown; see Paras. 0022, 0024, 0025 and 0036).

Regarding Claim 78, Hill discloses the support structure (13) is a polymeric support structure (13; Para. 0030).

Regarding Claim 79, Hill discloses the closure retaining structures (12) are flexible retaining structures (12; see Para. 0030 which mentions the nest can be “semi-rigid” and elastic and therefore must exhibit an amount of flexibility).

Regarding Claim 80, Hill discloses the flexible retaining structures (12) are polymeric structures (12; see Para. 0030).

Regarding Claim 81, Hill discloses a closure nest (10; Figures 3A-4)  for releasably retaining a plurality of pharmaceutical container closures (28) wherein the nest (10) is capable of retaining closures comprises a stopper retained within a generally cylindrical cap having a radially extending exterior holding feature (see “NOTE” below), the closure nest (10) comprising:
a substantially planar support structure (web 13; Figure 3a) and a plurality of closure retaining structures (nesting units 12; see Figure 4) attached to the support structure (web 13), each of the plurality of closure retaining structures (12) comprising an opening (14b; note the 112 rejections; further note that the “opening” is readily going to be defined by an inner edge of 26) through the support structure (13) arranged to allow access through the support structure (13) to an external top surface of the cap  of the corresponding retained closure (see “NOTE” below) to thereby allow the closure to be forced from the closure retaining structure (12) by deforming elastically deformable retaining structures (hollow body 14 formed by 24, 26) without contacting the stopper, and one or more elastically deformable retaining structure (hollow body 14 including retention members 24, 26; note both 24 and 26 are disclosed as being “circumferentially spaced bumps” described in Paras. 0024, 0026 wherein each bump can be viewed as a retaining structure; further note Para. 0030 discloses the elastic composition of such features) each of the plurality of closure retaining structures (12) comprises an arrangement of one or more stop structures (formed by ribs or bumps of 24, 26; Paras. 0024-0025) sized and arranged to engage with a portion of the external top surface of the retained cap, the arrangement of one or more stop structures (of 24, 26) includes an annular arrangement having an inner diameter (see Paras 0024-0025 which disclose annular rib arrangement of 24 and 26), the stop structures (of 24, 26) sized and arranged to engage with a concentrically corresponding annular portion of the external top surface of the cap of the retained closure (see “NOTE” below) and arranged to have a stop structure (24) to engage a bottom of the closure (see “NOTE” below) to vertically suspend and substantially frictionlessly (note 112 rejections) retain one of the plurality of closures (28) by a holding feature of a cap of the retained closure (see “NOTE” below) without the nest contacting a stopper of the retained closure (see “NOTE” below), wherein the closure nest opening (14b defined at the inner edge of 26; see “Annotated View of Figure 4” above) has a largest dimension smaller than an inner diameter of an annular arrangement of one or more stop structures (24, 26; see “Annotated View of Figure 4” above; see the inner diameter defined by the edges of member 24; note Figures 3A-3B clearly show the annular arrangements; Paragraphs 0024-0025 describe annular stop structures; also note the alternative 103 rejection below).
NOTE: although the nest (10) of Hill is disclosed as retaining pistons “28”, the structure of the nest is clearly capable of retaining a closure comprising a stopper, a cap, and a holding feature above and extending radially outward relative to the cap as recited in the claim and wherein the nest and retaining structures can vertically suspend and substantially frictionlessly retain such closures by the holding feature of such caps of the retained closure without the nest contacting a stopper of the retained closure. And further, the stop structures (of 24, 26) are clearly sized and arranged to engage with a concentrically corresponding annular portion of the external top surface of such cap of the retained closure. Further it must be noted that this limitation could be met by any structure as it is a functional limitation and does not require that the closure be retained when the retaining feature engages the container.  Note it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claims 82 and 83, Hill discloses the one or more elastically deformable retaining structures (hollow body 14 including retention members 24, 26) are arranged to disengage by elastic deformation from the holding feature without substantial deformation of the support structure (13) when pressure is applied on the cap of the closure through the closure nest opening (14b; again it is noted that the manner in which the nest is arranged is clearly capable of performing the function as claimed).

Regarding Claim 84, Hill discloses the plurality of closure retaining structures (12) each comprising the one or more elastically deformable retaining structure (14, 24, 26) are monolithically integrated with the planar support structure (13; as shown; see Paras. 0022, 0024, 0025 and 0036).

Regarding Claim 85, Hill discloses the support structure (13) is a polymeric support structure (13; Para. 0030).

Regarding Claim 86, Hill discloses the closure retaining structures (12) are flexible retaining structures (12; see Para. 0030 which mentions the nest can be “semi-rigid” and elastic and therefore must exhibit an amount of flexibility).

Regarding Claim 87, Hill discloses the flexible retaining structures (12) are polymeric structures (12; see Para. 0030).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-63 and 65-87 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPUB 2011/0192756).
Alternatively regarding Claims 60, 71 and 81, assuming arguendo that the largest dimension/diameter of the opening (14b defined by inner edge of 26) cannot be reasonably interpreted as smaller than the inner diameter of one or more stop structures (24; see “Annotated View of Figure 4” shown above), in which the Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the dimensions of the openings (14b) and/or diameter or the annular arrangement of the stop structures (24) of Hill such that the largest dimension of the opening is smaller than the inner diameter of the annular arrangement of the stop structures (24) as it has the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV)(A). In this instance, the opening (14b) of Hill still comprises the dimensional ability to retain the closure in the closure nest and whether the largest dimension thereof is smaller than the inner diameter of the stop structures (24) annular arrangement does not alter its ability to retain the closure from being dislodged from the top of the nest in instances such as when the nest is inverted as noted by Hill (see Paragraph 0025).
Regarding Claims 61-63, 65-70, 72-80, and 82-87, refer to the 102(a)(1) and (a)(2) rejections above.


Examiner’s Note
Examiner notes that incorporation of the closure structure (i.e. cap, stopper, holding feature, etc.) into Claim 60 would at least overcome the 102 rejection outlined above. Changing “closure nest” to “closure nest assembly” in the manner as recited in previously pending (now cancelled) Claim 47 would allow such closure structure to be included without introducing new matter. 

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments pertaining to the 112(a) rejection that: 

    PNG
    media_image2.png
    329
    575
    media_image2.png
    Greyscale

Examiner respectfully asserts that there is no express, implicit or inherent disclosure or support for the closures being retained in the “substantially frictionless” manner. The term “friction” does not appear within the Applicant’s specification but given an ordinary definition of “the force that resists relative motion between two bodies in contact” (per https://www.merriam-webster.com/dictionary/friction), it can be readily implied that that is some form of friction between the retaining structures and the closure either during application or merely just during storage/retention and therefore this provides the argument that it cannot be readily implied or assumed to be inherent that the closures are able to be retained in a frictionless manner. 

Further regarding Applicant’s arguments pertaining to the prior art, Examiner notes that Claim 64 depended from several claims including Claim 60 but only the limitations of Claim 64 were incorporated into Claim 60 and therefore Claim 60 is not readily viewed as allowable, and further, given the manner in which the claims were amended, different interpretations and 112 issues have been necessitated and the prior art reference, specifically Hill, is still viewed as anticipating the claimed invention as outlined above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Note Togashi (USP 9,415,155) discloses a closure nest with retention features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/4/2022